DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 06 June 2022 to the previous Office action dated 04 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-3, 10, 67-68, 123, 148-149, 172-177, and 183-187 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of species sickle-cell disease (SCD) blood disorder, D5R EHMT2 inhibitor, and hydroxyurea additional therapeutic agent, in the reply filed on 06 June 2022 is acknowledged.
Claim 67 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 June 2022.
	Claims 1-3, 10, 68, 123, 148-149, 172-177, and 183-187 are under current consideration.

Claim Objections
Claim 172 is objected to because of the following informalities: the word “the” should be added before the term “EHMT2” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 68, 149, 174, 177, and 184-187 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-3 and 68 recite “claim 0” which does not exist, and thus claims 2-3 are incomplete and therefore indefinite per  In the interest of compact prosecution, “claim 0” is interpreted herein as referring to “claim 1”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation lymphoplasmacytic lymphoma in the last line in parentheses, and the claim also recites Waldenstrom’s macroglobulinemia in the last line which is the narrower statement of the range/limitation. If lymphoplasmacytic lymphoma has presence of immunoglobulin M (IgM) monoclonal gammopathy with bone marrow involvement, then it is called Waldenstrom macroglobulinemia (see abstract of Naderi et al., Archives of Pathology & Laboratory Medicine, 2013, vol. 137, pages 580-585). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 10 fails to specify the identity of all R groups and thus the claim is incomplete and indefinite.  In the interest of compact prosecution, such R groups are interpreted herein as corresponding to the R groups specified in claim 3.
	Claim 149 is not complete in itself as required per MPEP 2173.05(s), and is thus indefinite, in that it refers to compound figures drawn in tables in the specification rather than including such compound figures in the claim itself.  It is noted that although claim 148 refers to compound figures drawn in tables in the specification as well, the huge number of such compound figures referenced in claim 148 necessitates such incorporation by reference for conciseness of the application.
Claim 174 recites the limitation "the gene" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 177 and 184-187 recite the limitation "the one or more additional therapeutic agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 185, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The terms “high dose” and “low dose” in claim 185 are relative terms which render the claim indefinite. The terms “high dose” and “low dose” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how high or how low the dose must be to satisfy the claim limitation.
Claim 185 contains the trademark/trade name NICORD.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ex vivo expanded cell graft derived from umbilical cord stem cells and, accordingly, the identification/description is indefinite.
Claim 185 contains the trademark/trade name NUBAIN.  In the present case, the trademark/trade name is used to identify/describe nalbuphine hydrochloride and, accordingly, the identification/description is indefinite.
Claim 185 contains the trademark/trade name SIKLOS.  In the present case, the trademark/trade name is used to identify/describe hydroxycarbamide and, accordingly, the identification/description is indefinite.
Claim 185 is replete with a large number of abbreviations/codes/designations which are not commonly/widely known and are not defined in the specification, rendering the claim scope indeterminable, and thus the claim is indefinite.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 10, 68, 123, 148-149, 172-175, and 183 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Campbell et al. ‘712 (US 2017/0355712 A1; published 14 December 2017; effectively filed 15 April 2016).
Campbell et al. ‘712 discloses treating a disorder such as sickle cell anemia via inhibition of EHMT1 or EHMT2 by administering an amine-substituted aryl or heteroaryl compound or pharmaceutical composition thereof to a subject in need thereof (abstract) wherein a suitable compound is compound number 963 (Table 4 page 182).
Compound number 963 of Campbell et al. ‘712 corresponds to elected EHMT2 inhibitor D5R from Table 5 in the instant specification, and sickle cell anemia is also referred to as the elected blood disorder sickle cell disease as acknowledged by applicant at paragraph [0565] in the instant specification.
Although Campbell et al. ‘712 lists a large number of compounds suitable for use in the treatment method as discussed above, an anticipation rejection is proper because such listing is directly related to the treatment method.  See Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure); In re Sivaramakrishnan, 673 F2d 1383, 213 USPQ 441, 441-442 (CCPA 1982) (finding anticipation of a composition of a resin and cadmium laurate salt where the prior art discloses a composition of the resin with one of a large number of suitable salts wherein one of the named salts is cadmium laurate).
Regarding claims 3, 10, 68, and 123, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected EHMT2 inhibitor D5R reads on the EHMT2 inhibitor structures in such claims.
Regarding the properties recited in claims 172-175, such properties are inherent in the method of Campbell et al. ‘712 and compound number 963 therein given that such method and compound are otherwise identical to the claimed method and compound therein, and given that identical compounds necessarily possess identical properties.  Moreover, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected EHMT2 inhibitor D5R and the elected blood disorder sickle cell disease read on the EHMT2 inhibitor and blood disorder in such claims, and since the treatment of the blood disorder using the EHMT2 inhibitor of Campbell et al. ‘712 is identical to that claimed, such claimed properties are inherent therein.
Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Campbell et al. ‘712 as discussed above and to practice the method of Campbell et al. ‘712 as discussed above using compound number 963 as the compound therein, with a reasonable expectation of success.
Regarding claims 3, 10, 68, and 123, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected EHMT2 inhibitor D5R reads on the EHMT2 inhibitor structures in such claims.
Regarding the property recited in claim 172, such is a property of the EHMT2 inhibitor, and the EHMT2 inhibitor of Campbell et al. ‘712 as discussed above and the instant claims are identical as discussed above, and thus they necessarily/inherently possess the same properties, including the property recited in claim 172, given that identical compounds necessarily possess identical properties.
Regarding the properties recited in claims 173-175, such properties follow as a natural result of using compound number 963 in the method of Campbell et al. ‘712 as discussed above, given that given that such method and compound are thus identical to the claimed method and compound therein, and given that identical compounds necessarily possess identical properties.  Moreover, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected EHMT2 inhibitor D5R and the elected blood disorder sickle cell disease read on the EHMT2 inhibitor and blood disorder in such claims, and since using compound number 963 in the method of Campbell et al. ‘712 as discussed above is identical to that claimed, such claimed properties are inherent/naturally flow therein/therefrom.  See Persion Pharm. LLC v. Alvogen Malta Operations Ltd, 945 F.3d 1184, 1191, 2019 USPQ2d 494084 (Fed. Cir. 2019) (quoting Par Pharm., Inc. v. TWi Pharm., Inc., 773 F.3d 1186, 1194-95, 112 USPQ2d 1945 (Fed. Cir. 2014)) (obvious to administer a formulation taught by a prior art reference to a patient suggested by other prior art references wherein such combination would naturally result in claimed pharmacokinetic limitations because "'inherency may supply a missing claim limitation in an obviousness analysis' where the limitation at issue is 'the natural result of the combination of prior art elements'").

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 10, 68, 123, 148-149, 172-177, and 183-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. ‘712 as applied to claims 1-3, 10, 68, 123, 148-149, 172-175, and 183 above, and further in view of Steinberg et al. (Blood, vol. 89, no. 3, 01 February 1997, pages 1078-1088).
Campbell et al. ‘712 is relied upon as discussed above.
Campbell et al. ‘712 does not disclose hydroxyurea as in claims 176-177 and 184-187.
Steinberg et al. discloses treatment of sickle cell anemia by administration of hydroxyurea which increases HbF wherein doses of hydroxyurea administered to patients increased HbF which was clinically important (i.e., administration of a therapeutically effective amount of hydroxyurea, an HbF inducing agent) (abstract, page 1078 first paragraph, page 1085 last paragraph).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Campbell et al. ‘712 and Steinberg et al. by combining a therapeutically effective amount of hydroxyurea as in Steinberg et al. with the compound of Campbell et al. as discussed above in the method of Campbell et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make the treatment method more effective for treating sickle cell anemia, given that the hydroxyurea of Steinberg et al. and the compound of Campbell et al. ‘712 both treat sickle cell anemia, and it is prima facie obvious to combine two compositions useful for the same purpose to form a third composition used for the same purpose per MPEP 2144.06(I).
Regarding claim 177, combining the hydroxyurea and compound as discussed above results in a composition that is administered, which is necessarily simultaneous administration.
Regarding claim 184, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected additional therapeutic agent hydoxyurea reads on claim 184.
 Regarding the property recited in claim 186, applicant acknowledges in the 06 June 2022 response to the species election requirement at page 21 therein that the elected EHMT2 inhibitor D5R and the elected blood disorder sickle cell disease and the elected additional therapeutic agent hydroxyurea read on the EHMT2 inhibitor and blood disorder and additional therapeutic agent in such claim, and since using compound number 963 combined with hydroxyurea in the method of Campbell et al. ‘712 as discussed above is identical to that claimed, such claimed property is inherent/naturally flows therein/therefrom.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617